  Case 15-14553         Doc 54     Filed 11/02/18 Entered 11/02/18 09:24:48              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-14553
         RASHAD D EDWARDS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/24/2015.

         2) The plan was confirmed on 09/15/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 05/03/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $18,250.00.

         10) Amount of unsecured claims discharged without payment: $107,409.20.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-14553        Doc 54       Filed 11/02/18 Entered 11/02/18 09:24:48                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $19,262.00
       Less amount refunded to debtor                              $2.00

NET RECEIPTS:                                                                                    $19,260.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $844.75
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,844.75

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE AUTO FINANCE         Unsecured     10,308.00     11,479.09        11,479.09         701.67        0.00
CAVALRY SPV I LLC                Unsecured         713.00        713.21           713.21          43.60       0.00
CHASE                            Unsecured           0.00           NA               NA            0.00       0.00
CHECK N GO                       Unsecured         700.00           NA               NA            0.00       0.00
CITI                             Unsecured      4,649.00            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,400.00       3,558.00         3,558.00        217.48        0.00
CREDIT MANAGEMENT LP             Unsecured           0.00           NA               NA            0.00       0.00
DEVRY EDUCATION GROUP            Unsecured           0.00        839.53           839.53          51.32       0.00
ESCALLATE LLC                    Unsecured         693.00           NA               NA            0.00       0.00
HSBC AUTO                        Unsecured           0.00           NA               NA            0.00       0.00
Hsbc Bank                        Unsecured           0.00           NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         170.19           170.19          10.40       0.00
INTERNAL REVENUE SERVICE         Priority       1,100.00            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       7,571.00       8,536.08         8,536.08      8,536.08        0.00
Midland Funding                  Unsecured           0.00           NA               NA            0.00       0.00
MONTEREY FINANCIAL SVC           Secured        3,015.00            NA               NA            0.00       0.00
MONTEREY FINANCIAL SVC           Unsecured      3,015.00            NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured          93.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured          96.00           NA               NA            0.00       0.00
RENT RECOVER LLC                 Unsecured         402.00           NA               NA            0.00       0.00
SANTANDER CONSUMER USA           Secured        9,500.00            NA               NA            0.00       0.00
SANTANDER CONSUMER USA           Unsecured      3,500.00            NA               NA            0.00       0.00
SANTANDER CONSUMER USA           Unsecured           0.00           NA               NA            0.00       0.00
SLM FINANCIAL CORP               Unsecured           0.00           NA               NA            0.00       0.00
SLM FINANCIAL CORP               Unsecured           0.00           NA               NA            0.00       0.00
SLM FINANCIAL CORP               Unsecured           0.00           NA               NA            0.00       0.00
SLM FINANCIAL CORP               Unsecured           0.00           NA               NA            0.00       0.00
SLM FINANCIAL CORP               Unsecured           0.00           NA               NA            0.00       0.00
SLM FINANCIAL CORP               Unsecured           0.00           NA               NA            0.00       0.00
SLM FINANCIAL CORP               Unsecured           0.00           NA               NA            0.00       0.00
SLM FINANCIAL CORP               Unsecured           0.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-14553        Doc 54     Filed 11/02/18 Entered 11/02/18 09:24:48                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                               Class   Scheduled        Asserted      Allowed         Paid          Paid
SLM FINANCIAL CORP             Unsecured           0.00             NA           NA             0.00        0.00
SOUTHWEST CREDIT               Unsecured          34.00             NA           NA             0.00        0.00
SYNCB                          Unsecured           0.00             NA           NA             0.00        0.00
US BANK/NA ND                  Unsecured      2,824.00              NA           NA             0.00        0.00
US DEPT OF ED GREAT LAKES      Unsecured     51,684.00       58,316.11     58,316.11       3,564.58         0.00
US DEPT OF ED GREAT LAKES      Unsecured     19,064.00       20,365.42     20,365.42       1,244.84         0.00
US DEPT OF EDUCATION           Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured           0.00             NA           NA             0.00        0.00
VERIZON                        Unsecured         755.00          740.82       740.82           45.28        0.00
WESTGATE RESORTS               Unsecured      1,100.00              NA           NA             0.00        0.00
WESTGATE RESORTS               Secured              NA             0.00         0.00            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                 $0.00               $0.00
      Mortgage Arrearage                                      $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
      All Other Secured                                       $0.00                 $0.00               $0.00
TOTAL SECURED:                                                $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                  $0.00
       Domestic Support Ongoing                               $0.00              $0.00                  $0.00
       All Other Priority                                 $8,536.08          $8,536.08                  $0.00
TOTAL PRIORITY:                                           $8,536.08          $8,536.08                  $0.00

GENERAL UNSECURED PAYMENTS:                           $96,182.37             $5,879.17                  $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-14553         Doc 54      Filed 11/02/18 Entered 11/02/18 09:24:48                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,844.75
         Disbursements to Creditors                            $14,415.25

TOTAL DISBURSEMENTS :                                                                      $19,260.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
